15‐1446‐cr 
United States v. Pass 
                                       
                             UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
 
                                         SUMMARY ORDER 
                                                                             
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 15th day of April, two thousand sixteen. 
                     
PRESENT:  AMALYA L. KEARSE, 
                    JOSÉ A. CABRANES, 
                    DENNY CHIN, 
                                         Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                         Appellee, 
                                                                                                 
                               v.                                                         15‐1446‐cr  
                                                                                           
JAMES PASS,                                                                                
                                         Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                 MELODY L. WELLS, Susan Corkery, Assistant 
                                                              United States Attorneys, for Robert L. Capers, 
                                                              United States Attorney for the Eastern District 
                                                              of New York, Brooklyn, New York. 
 
 
FOR DEFENDANT‐APPELLANT:                  SUSAN G. KELLMAN, Law Offices of Susan 
                                          G. Kellman, Brooklyn, New York.  
 
              Appeal from the United States District Court for the Eastern District of 

New York (Kuntz, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

              On October 3, 2014, defendant‐appellant James Pass pleaded guilty to 

possession of a firearm after having been convicted of a felony, in violation of 18 U.S.C. 

§§ 922(g) and 924(a)(2).  He appeals from a judgment of conviction entered April 30, 

2015, sentencing him principally to 71 monthsʹ imprisonment, followed by three yearsʹ 

supervised release with special conditions, including a curfew during the first six 

months.   

              Pass makes three principal arguments on appeal:  (1) the district court 

committed procedural errors at sentencing; (2) the district court erroneously permitted 

Pass to represent himself at sentencing; and (3) the district court abused its discretion in 

refusing to adjourn the sentencing.  We assume the partiesʹ familiarity with the 

underlying facts, procedural history, and issues on appeal. 

               

               



                                            ‐ 2 ‐ 
 
1.      Procedural Reasonableness 

               Pass argues that the district court committed procedural error at his 

sentencing principally by failing to calculate the Sentencing Guidelines range, rule on 

objections to the presentencing report (the ʺPSRʺ), consider the factors set forth in 18 

U.S.C. § 3553(a), and adequately explain the chosen sentence, including the special 

condition of a curfew for six months of the term of supervised release.  Because Pass did 

not object to those purported errors below, we review the district courtʹs rulings for 

plain error.  See United States v. Wagner‐Dano, 679 F.3d 83, 89‐90 (2d Cir. 2012).  To 

establish plain error, the appellant must demonstrate that ʺ(1) there is an error; (2) the 

error is clear or obvious, rather than subject to reasonable dispute; (3) the error affected 

the appellant’s substantial rights, which in the ordinary case means it affected the 

outcome of the district court proceedings; and (4) the error seriously affects the fairness, 

integrity, or public reputation of judicial proceedings.ʺ  Id. at 94 (quoting United States v. 

Marcus, 560 U.S. 258, 262 (2010)). 

               While it would have been preferable for the district court to have 

provided a fuller discussion of some of the issues raised at sentencing, see United States 

v. Molina, 356 F.3d 269, 277 (2d Cir. 2004) (district court must explain its sentence ʺ(1) to 

inform the defendant of the reasons for his sentence, (2) to permit meaningful appellate 

review, (3) to enable the public to learn why defendant received a particular sentence, 

and (4) to guide probation officers and prison officials in developing a program to meet 


                                             ‐ 3 ‐ 
 
defendantʹs needsʺ), we are satisfied that the district court ʺconsidered the partiesʹ 

argumentsʺ and had a ʺreasoned basisʺ for imposing the sentence it did, Rita v. United 

States, 551 U.S. 338, 356 (2007).  To the extent there was error, the error was not plain. 

              The court accepted the Probation Officeʹs calculation of a Guidelines range 

of 57 to 71 months, based on an adjusted offense level of 18 and a criminal history 

category of VI.  The district court also explicitly discussed Passʹs objections to the PSR 

and effectively overruled them by expressly accepting the findings of the PSR.  While it 

would have been preferable for the district court to have explicitly adopted a 

Guidelines calculation and ruled on any objections, ʺ[a] sentencing court satisfies its 

obligation to clearly resolve disputed sentencing issues if it indicates, either at the 

sentencing hearing or in the written judgment, that it is adopting the recommendations 

of the probation officer in the PSR.ʺ  United States v. Martin, 157 F.3d 46, 50 (2d Cir. 1998) 

(internal quotation marks omitted).   

              The record also demonstrates that the district court considered the 

relevant factors under 18 U.S.C. § 3553(a).  ʺ[T]he law does not impose ʹany rigorous 

requirement of specific articulationʹ on sentencing judges with respect to their 

consideration of § 3553(a) factors.ʺ  United States v. Verkhoglyad, 516 F.3d 122, 131 (2d Cir. 

2008) (quoting United States v. Crosby, 397 F.3d 103, 113 (2d Cir. 2005)).  ʺ[W]e will not 

assume a failure of consideration simply because a district court fails to enumerate or 

discuss each § 3553(a) factor individually.ʺ  Id.  The record is clear that the district court 


                                             ‐ 4 ‐ 
 
based its sentence in part on Passʹs extensive and violent criminal history, including 

prior convictions for illegal gun possession and attempted robbery.  Finally, although 

the district court did not give specific reasons for imposing a curfew as a special 

condition of supervised release, and again it would have been preferable for it to have 

done so, its reasons were evident from the record.  The findings of the PSR, which the 

court adopted, showed that Pass had an extensive criminal history that included 

nighttime criminal activity and arrests, and that Pass had failed to comply with a 

curfew in the past.  The record therefore justified the special condition.  See United States 

v. Balon, 384 F.3d 38, 41 n.1 (2d Cir. 2004) (concluding that, even if the district court 

failed to expressly articulate reasons for special conditions of supervised release, any 

error is harmless because the reasons were ʺself‐evident in the recordʺ).1 

2.          Passʹs Representation at Sentencing 

                        Passʹs argument that he was erroneously permitted to proceed pro se at his 

sentencing proceeding is belied by the record.  In fact, three attorneys for Pass were 

present at sentencing.  Although Pass had asserted his right to proceed pro se at an 

earlier stage in the case, he later changed his mind, submitting a letter to the court, filed 

                                                 
           1     Even if Passʹs challenge to the curfew was not, as the parties have agreed, 
governed by plain error review, see, e.g., United States v. Simmons, 343 F.3d 72, 80 (2d Cir. 2003) 
(concluding that, although a special condition of supervised release was not objected to at 
sentencing, strict plain error review was not warranted because the condition was not 
recommended in the PSR and the defendant had no prior knowledge it would be imposed), the 
purported error was harmless, and therefore still would not warrant vacatur.  See Balon, 384 
F.3d at 41 n.1.   

                                                    ‐ 5 ‐ 
 
May 27, 2014, stating, ʺIʹve decided not to proceed Pro se, and [to] let Ms. Brady 

represent me.ʺ  App. at 59.  Although he thereafter threatened to renew his request to 

proceed pro se, he never actually did so, as he continued to consider the issue for 

months.  ʺ[E]ven after the right to proceed pro se has been clearly and unequivocally 

asserted, the right may be waived through conduct indicating that one is vacillating on 

the issue or has abandoned oneʹs request altogether.ʺ  United States v. Barnes, 693 F.3d 

261, 271 (2d Cir. 2012) (internal quotation marks omitted).  Moreover, the district court 

expressly denied Attorney Bradyʹs application to withdraw as counsel prior to the 

sentencing and again at sentencing.  Hence, the record is clear that Pass was 

represented by counsel at sentencing. 

3.      The Denial of an Adjournment 

              Finally, Pass argues that the district court abused its discretion in denying 

an adjournment of the sentencing.  ʺ[W]e review the district courtʹs decision not to grant 

a continuance for time to prepare for an abuse of discretion.  The sole requirement of 

such a denial is that it be reasonable under the circumstances.ʺ  United States v. Hurtado, 

47 F.3d 577, 584 (2d Cir. 1995) (citation omitted).   

              We note initially that, in our view, Passʹs request for an adjournment was 

not unreasonable.  There was a lack of clarity as to the role of Attorney Kellman, as the 

district court had appointed her to represent Pass and refused to grant Attorney Bradyʹs 

request to be relieved.  Moreover, Kellman had not been able to meet with Pass (in part 


                                             ‐ 6 ‐ 
 
because he had refused to meet with her when she went to the prison to see him).  And 

Pass claimed at sentencing that he had not been able to review the PSR with his 

attorneys.2   

                        In light of these circumstances, it would have been advisable for the 

district court to have allowed a brief adjournment or even a short recess for counsel to 

consult with Pass about these matters.  Nonetheless, we conclude that the district court 

did not abuse its discretion.  The district court was understandably disinclined to 

permit any further delays, as the case had been pending for more than a year and there 

had been ten conferences or hearings in the case.  On at least two occasions, Pass 

refused to appear for court.  Pass also equivocated for months on whether he wanted to 

proceed pro se and requested numerous continuances to consider the decision.  Then, as 

sentencing approached, Pass refused to meet with his counsel.  The district court had 

latitude to address these difficulties, and under the circumstances, the district court did 

not abuse its discretion in refusing to grant a last‐minute request for an adjournment. 

                         

                         




                                                 
             
            2    Federal Rule of Criminal Procedure 32(i)(1)(A) requires that, ʺ[a]t sentencing, the 
court . . . must verify that the defendant and the defendant’s attorney have read and discussed 
the presentence report and any addendum to the report.ʺ  Fed. R. Crim. P. 32(i)(1)(A).  Pass had 
stated in a letter to the district court, however, that he had ʺseveral objections [to the PSR], 
which [he] discussed with [his] attorney.ʺ  Govʹt App. at 90. 

                                                     ‐ 7 ‐ 
 
              We have considered all of Passʹs additional arguments and find them to be 

without merit.  For the reasons stated herein, the judgment of the district court is 

AFFIRMED. 

                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 8 ‐